Exhibit Autoliv Reduces Dividend, Elects New Director and Announces shareholder AGM (Stockholm, December 16, 2008) – – – The Board of Directors of Autoliv Inc. (NYSE: ALV and SSE: ALIVsdb) – the worldwide leader in automotive safety systems – today announced a decrease in its quarterly dividend to shareholders due to the financial turmoil and market uncertainty. The dividend per share will be 21 cents in the first quarter of 2009. The Board also elected Dr.-Ing. Wolfgang Ziebart as a new member on the Board. Assuming continued timely customer payments, Autoliv expects to continue to generate a positive operational cash flow even after capital expenditures during the fourth quarter.
